Name: Commission Regulation (EC) No 1377/2003 of 31 July 2003 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|32003R1377Commission Regulation (EC) No 1377/2003 of 31 July 2003 fixing the export refunds on cereal-based compound feedingstuffs Official Journal L 194 , 01/08/2003 P. 0073 - 0074Commission Regulation (EC) No 1377/2003of 31 July 2003fixing the export refunds on cereal-based compound feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(3) thereof,Whereas:(1) Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Commission Regulation (EC) No 1517/95 of 29 June 1995 laying down detailed rules for the application of Regulation (EEC) No 1766/92 as regards the arrangements for the export and import of compound feedingstuffs based on cereals and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3) in Article 2 lays down general rules for fixing the amount of such refunds.(3) That calculation must also take account of the cereal products content. In the interest of simplification, the refund should be paid in respect of two categories of "cereal products", namely for maize, the most commonly used cereal in exported compound feeds and maize products, and for "other cereals", these being eligible cereal products excluding maize and maize products. A refund should be granted in respect of the quantity of cereal products present in the compound feedingstuff.(4) Furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export.(5) The current situation on the cereals market and, in particular, the supply prospects mean that the export refunds should be abolished.(6) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In accordance with the Annex to this Regulation, the export refunds on the compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EC) No 1517/95 shall not be fixed.Article 2This Regulation shall enter into force on 1 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 51.ANNEXto the Commission Regulation of 31 July 2003 fixing the export refunds on cereal-based compound feedingstuffsProduct codes benefiting from export refund:2309 10 11 90/00,2309 10 13 90/00,2309 10 31 90/00,2309 10 33 90/00,2309 10 51 90/00,2309 10 53 90/00,2309 90 31 90/00,2309 90 33 90/00,2309 90 41 90/00,2309 90 43 90/00,2309 90 51 90/00,2309 90 53 90/00>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.C10 All destinations except for Estonia.